[Marcum & Kliegman LLP letterhead] January 21, 2008 Milton C. Ault, III Zealous Trading Group, Inc. 1800 Century Park East, Suite 200 Los Angeles, CA 90067 Re: Zealous Trading Group, Inc. Dear Milton: This is to confirm that the auditor-client relationship between Zealous Trading Group, Inc. and Marcum & Kliegman LLP has ceased effective as of January 18, 2008. Very truly yours, /s/ MARCUM & KLIEGMAN LLP Marcum & Kliegman LLP Sent Via E-Mail – tault@zealousgroup.com Sent Via Federal Express – Priority cc: PCAOB Letter File, 7th Floor Office of the Chief Accountant Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 Sent Via Certified Mail – 7 Return Receipt Requested Sent Via Fax: 202-772-9252 (PCAOB Letter File, 7th Floor)
